Citation Nr: 0926238	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  97-25 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1960 to 
August 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law 
Judge at a March 2008 hearing conducted at the RO.  A 
transcript of the hearing is of record.

This case was brought before the Board in April 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include associating 
treatment records with the claims file and providing the 
Veteran with a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDING OF FACT

A chronic lumbar spine disorder, to include degenerative 
joint disease, was not manifested in active service or within 
one year of service discharge; any current lumbar spine 
disorder is not otherwise etiologically related to such 
service.  


CONCLUSION OF LAW

A chronic lumbar spine disorder was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309(a) (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received sufficient 
notification through October 2001 and July 2008 VCAA notice 
letters.  These letters advised the Veteran what information 
and evidence was needed to substantiate the claim decided 
herein and what information and evidence must be submitted by 
him, namely, any additional evidence and argument concerning 
the claimed condition and enough information for the RO to 
request records from the sources identified by the Veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The duty to notify the Veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The July 2008 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Columbia 
VA Medical Center (VAMC) have also been obtained, as have all 
available private treatment records identified by the 
Veteran.  The Board observes the Veteran is in receipt of 
Social Security Administration (SSA) disability benefits, and 
records relating to these benefits are not of record.  
However, after being contacted by VA, SSA responded in July 
2008 that records related to the Veteran's disability 
determination have been destroyed.  Therefore, VA's duty to 
further assist the Veteran in locating additional records has 
been satisfied.  The Veteran was afforded VA examinations for 
his lumbar spine disorder in January 2003 and November 2008.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309(a).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran maintains that he currently suffers from a lumbar 
spine disorder as a direct result of his active service.  
Specifically, he asserts that his currently diagnosed 
degenerative joint disease and degenerative disc disease of 
the lumbar spine with spondylosis is related to an in-service 
incident in which he fell off scaffolding.

While the evidence reveals that the Veteran currently suffers 
from a lumbar spine disorder, diagnosed as degenerative joint 
disease and degenerative disc disease with spondylosis, the 
competent, probative evidence of record does not 
etiologically link the Veteran's current disability to his 
service or any incident therein.  Service medical records 
indicate the Veteran sought treatment for back pain in 
December 1963 after straining his back playing basketball.  
However, there is no indication a chronic disability 
resulted.  In this regard, an August 1964 Report of Medical 
Examination, completed upon the Veteran's separation from 
active service, indicates a normal spine musculoskeletal 
clinical evaluation.  Further, X-rays conducted in 
conjunction with the Veteran's separation examination were 
normal.  As such, the Board finds the Veteran did not suffer 
from a chronic lumbar spine disorder in active service.

In addition, there is no contemporaneous evidence of 
continuity of symptomology since active service in the 
present case.  The Board acknowledges the Veteran's 
contentions he has suffered from recurrent back pain since 
his separation from active service.  However, there is no 
evidence of record that he sought treatment for this 
condition prior to 1991, a period of over 25 years.  
Furthermore, the Board observes the Veteran consistently 
denied a history of recurrent back pain throughout his 
service in the Reserves.  See, e.g., Reports of Medical 
History dated March 1975, April 1980, April 1984 and January 
1989.  The Board may, and will, consider in its assessment of 
a service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  Finally, the Board observes the 
first evidence of a diagnosis of degenerative joint disease 
is in April 1993, approximately 29 years following the 
Veteran's separation from service.  As the evidence does not 
indicate the Veteran suffered from arthritis to a compensable 
degree within one year of service discharge, the presumption 
of service connection does not apply.  See 38 C.F.R. §§ 
3.307, 3.309(a). 

The Veteran has been afforded two VA examinations in 
conjunction with the instant claim.  After reviewing the 
Veteran's claims file, including service treatment records 
and post-service medical records, and physically examining 
the Veteran, to include x-rays, the VA examiner stated that 
the Veteran did not suffer from any service-connectable 
lumbar spine deficits.  A second VA examination was conducted 
in November 2008, at which a diagnosis of lumbar spondylosis 
and degenerative disc disease without radiculopathy was 
rendered.  Following a physical examination and review of the 
claims folder, the November 2008 VA examiner opined that it 
is less likely than not the Veteran's current lumbar spine 
disorder is related to his active-duty service.  In this 
regard the VA examiner noted there is no evidence of a back 
injury in service that resulted in a chronic condition, and 
specifically observed physical exams following the Veteran's 
claimed injury were negative without complaints.

In sum, the Board finds that there is no evidence of a 
chronic lumbar spine disorder in service.  The threshold 
question therefore is whether there is sufficient medical 
evidence to establish an etiological link between the 
Veteran's current degenerative joint disease and degenerative 
disc disease with spondylosis and an event or injury during 
active service.  The preponderance of the evidence is against 
this aspect of the Veteran's claim.  The Veteran has produced 
no competent evidence or medical opinion in support of his 
claim that his present lumbar spine disorder is the result of 
in-service injury or illness, and the length of time between 
his separation from active service and current treatment 
weighs against granting the Veteran's claim.  Finally, as 
degenerative joint disease was not manifest to a compensable 
degree within one year of separation from active service, the 
presumption of service connection does not apply. 

The Board acknowledges that the Veteran himself has claimed 
his currently diagnosed lumbar spine disorder arises from an 
in-service injury.  However, the Board notes that as a 
layman, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection. Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a lumbar spine disorder, and the benefit of the doubt rule 
does not apply. See 38 U.S.C.A. § 5107 (West 2002).
ORDER

Service connection for a lumbar spine disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


